DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-10, 11, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2)
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 7-10, 11, 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 10 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The methods in claim 1, 7-10, 11 and 20 are a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to claim 1, specifically, the claims 
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 7-10, 11, 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The claims only require generic computers and database structures to gather, store, retrieve and display data.  They do not require any specific device or database structure and are, therefore, not integrated into a practical application.  

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Thus, since claims 1, 7-10, 11, 20 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 7-10, 11, 20 are directed towards non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathur (US 9792557)

Regarding claim 1, Mathur teaches a method comprising: receiving image data; (Mathur , see Col 2, lines 53-54) transferring the captured image data to a server having a processor and addressable memory via a network-connected computing device; (Mathur, see Fig 5 and col. 10, lines 10-30  storing the captured image data on the server; (Mathur, see Col 13, lines 21-26 that describes the storage of data. See also col. 5, lines 36-39 where image data from UAVs is stored on PAS 250)  generating captured image metadata based on the stored captured image data; (Mathur, see Col 7, lines 64-68 that describes the association of geographic information to the data.  See col. 8, lines 5-22 where the data includes image data) providing access to the captured image data and captured image metadata via an image management component; (Mathur, see Fig 7 item 730 and Fig 1B showing an output to user device.  See also Figs 9B-9E and col. 18, lines 51-52) displaying, by the image management component, the captured image data; (Mathur, see Fig 3 item 360 and also see Col. 6, line 58-61.  See also Figs 9B-9E and col. 18, lines 51-52) and filtering, by the image management component, the captured image data based on the generated captured image metadata. (Mathur, see Col 8, lines 60-62.  See also Figs 9B-9E and col. 18, lines 51-52 and col. 19, lines 3-21 which shows that the captured image data can be filtered by geographic coordinates and image data type, e.g. aerial, NDVI, infrared)

Regarding claim 2, Mathur teaches the method of claim 1, further comprising, prior to receiving image data: capturing image data via a vertical take-off and landing (VTOL) aerial vehicle.
(Mathur, see Fig 5, item 220-N that depicts a quadcopter UAV that is capable of vertical take-off and landing.)

Regarding claim 3, Mathur teaches the method of claim 2, wherein the VTOL aerial vehicle comprises a plurality of sensors. (Mathur, see Fig 5 that depicts an aerial vehicle as a device 220-N with a plurality of sensors, see Col 4, lines 43-45)

Regarding claim 4, Mathur teaches the method of claim 3, wherein the plurality of sensors comprise an RGB sensor. (Mathur, see Col 8, lines 7-22)

Regarding claim 5, Mathur teaches the method of claim 3, wherein the plurality of sensors comprise a LIDAR sensor. (Mathur, see Col 8, lines 7-22)

Regarding claim 6, Mathur teaches the method of claim 3, wherein the plurality of sensors comprise one or more multi-spectral cameras. (Mathur, see Col 5, lines 24-28 and Col 7, lines -49-51 and Col 8, lines 7-22)

Regarding claim 8, Mathur teaches the method of claim 1, further comprising: correlating, by the image management component, a first captured image data with a second captured image data. (Mathur, see Fig 9B-9E which shows that the captured image data can be correlated by geographic coordinates and image data type, e.g. aerial, NDVI, infrared)

Regarding claim 11, Mathur teaches a method comprising: defining a ground region for capturing one or more images; (Mathur, see Col. 9, lines 32-43 & 59-64 that describe defining a region for capturing data) receiving image data of the defined ground region from at least one of: an aerial vehicle and one or more satellite images; (Mathur, see Col. 12, lines 45-63 that describes the receiving data from a sensor which may be on an aerial vehicle and receiving data from an external source such as images from a satellite) associating each received image data from the one or more satellites with a respective latitude and longitude; (Mathur, see Col. 12, lines 63-67 that describes the identification of data to its geographic location) co-locating each received image data from the aerial vehicle with the received image data from the one or more satellites; processing the image data; (Mathur, see Fig. 7 item 710 and Col 13, lines 12-13) storing the processed image data; (Mathur, see Col 13, lines 21-26 that describes the storage of data. See also col. 5, lines 36-39 where image data from UAVs is stored on PAS 250) and viewing the stored image data via a survey component. (Mathur, see Col 11, lines 38-41, that describes the viewing of stored images) 

Regarding claim 12, Mathur teaches the method of claim 11, wherein the aerial vehicle is a vertical take-off and landing (VTOL) aerial vehicle. (Mathur, see Fig 5, item 220-N that depicts a quadcopter UAV that is capable of vertical take-off and landing.)

Regarding claim 13, Mathur teaches the method of claim 12, wherein the VTOL aerial vehicle is a VTOL unmanned aerial vehicle (UAV). (Mathur, see Fig 5, item 220-N that depicts a quadcopter UAV that is capable of vertical take-off and landing.)

Regarding claim 14, Mathur teaches the method of claim 11, wherein the received image data comprises multi- spectral images of the pre-defined ground region. (Mathur, see Col 8, lines 7-22)

Regarding claim 15, Mathur teaches the method of claim 14, wherein the multi-spectral images comprise at least one of: red, green, blue, infra-red, and ultra-violet spectrums. (Mathur, see Col 8, lines 7-10)

Regarding claim 16, Mathur teaches the method of claim 11, further comprising, prior to storing the image data: verifying an integrity of the received image data, wherein verifying the integrity of the received image data comprises scanning the received image data for viruses. (Mathur, see Col 8, lines 60-62 that describes the scanning of data to remove unneeded data)

Regarding claim 17, Mathur teaches the method of claim 11, further comprising: adding at least one of: a season date range for the defined ground region, (Mathur, Col 10, lines 41-52 that describes the details of the ground region or plot of the farm) one or more crop types for the defined ground region, (Mathur, see Col 10, lines 56-61 that describes the crop type for a specific region) one or more tags to the stored image data, and one or more notes to the stored image data via a dashboard component. (Mathur, see Col 11, lines 38-41 that describes the information to be provided via the PAS application)

Regarding claim 18, Mathur teaches the method of claim 11, further comprising: determining a canopy coverage data of the defined ground region based on the stored image data, wherein the determined canopy coverage is based on a percent of the defined ground region that is covered by vegetation; (Mathur, see Col 22, lines 7-10) determining an anomaly level of the defined ground region based on the stored image data, wherein the determined anomaly level is based on a percent of the defined ground region that may have anomalies; and sending a message when the determined anomaly level exceeds a set amount. (Mathur, see Col 22, lines 31-39 that describes how an anomaly level can be determined for a region, see Col 22, lines 60-63 that describe sending information of an issue to a user)

Regarding claim 19, Mathur teaches the method of claim 11, further comprising: generating a normalized difference vegetation index (NDVI) profile of the defined ground region based on the stored image data. (Mathur, Fig. 1A & Fig. 12E where NDVI profile is selected and Col 8, lines 5-7)

Regarding claim 20, modified Mathur teaches a method comprising: defining a ground region for capturing one or more images; (Mathur, see Col. 9, lines 32-43 & 59-64 that describe defining a region for capturing data) receiving image data of the defined ground region from at least one of: an aerial vehicle and one or more satellite images, wherein the aerial vehicle is a vertical-take-off and landing (VTOL) aerial vehicle. (Mathur, see Fig 5, item 220-N that depicts a quadcopter UAV that is capable of vertical take-off and landing.) wherein the received image data comprises multi-spectral images of the pre-defined ground region, (Mathur, see Col 8, lines 7-22) wherein the multi-spectral images comprise at least one of: red, green, blue, infra-red, and ultra-violet spectrums; (Mathur, see Col 8, lines 7-10) associating each received image data from the one or more satellites with a respective latitude and longitude; (Mathur, see Col. 12, lines 63-67 that describes the identification of data to its geographic location) co-locating each received image data from the aerial vehicle with the received image data from the one or more satellites; (Mathur, see Fig. 7 item 710 and Col 13, lines 12-13) verifying an integrity of the received image data, wherein verifying the integrity of the received image data comprises scanning the received image data for viruses; (Mathur, see Col 8, lines 60-62 that describes the scanning of data to remove unneeded data) processing the verified image data; (Mathur, see Fig. 7 item 710 and Col 13, lines 12-13) storing the processed image data; (Mathur, see Col 13, lines 21-26 that describes the storage of data. See also col. 5, lines 36-39 where image data from UAVs is stored on PAS 250) adding at least one of: a season date range for the defined ground region, one or more crop types for the defined ground region, (Mathur, Col 10, lines 41-52 that describes the details of the ground region or plot of the farm) one or more tags to the stored image data, and one or more notes to the stored image data via a dashboard component; (Mathur, see Col 11, lines 38-41 that describes the information to be provided via the PAS application) viewing the stored image data via a survey component; (Mathur, see Col 11, lines 38-41, that describes the viewing of stored images) determining a canopy coverage data of the defined ground region based on the stored image data, wherein the determined canopy coverage is based on a percent of the defined ground region that is covered by vegetation; (Mathur, see Col 22, lines 7-10) determining an anomaly level of the defined ground region based on the stored image data, wherein the determined anomaly level is based on a percent of the defined ground region that may have anomalies; sending a message when the determined anomaly level exceeds a set amount; and generating a normalized difference vegetation index (NDVI) profile of the defined ground region based on the stored image data. (Mathur, see Col 22, lines 31-39 that describes how an anomaly level can be determined for a region, see Col 22, lines 60-63 that describe sending information of an issue to a user)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mathur (US 9792557) in view of Tripicchio ("Towards Smart Farming and Sustainable Agriculture with Drones," 2015 International Conference on Intelligent Environments, Prague, Czech Republic, 2015, pp. 140-143, doi: 10.1109/IE.2015.29.)

Regarding claim 7, Mathur teaches the method of claim 1, but Mathur does not specifically teach where it is further comprising: co-registering, by the image management component, the captured image data with at least one pre-loaded image to a high level of precision.
Tripicchio discloses a method to distinguish between different field’s plowing techniques by means of an RGB-D sensor to get a higher level of precision than using satellite imagery. (Tripicchio [Section 1, paragraph 4] “To be able to assess directly the effective usage of the soils, satellite images could not be sufficient or should be validated at least from a closer inspection method. For this purpose, our work aims at developing a system capable of analyzing the soil condition with a rapid flight. The idea is to approach a correlation between radar (or satellite) acquired parameters and soil roughness values obtained from RGB-D cameras or laser scanners”.)
It would have been obvious to one of ordinary skill in the art to modify the method of Mathur with the learnings of Tripicchio to achieve more precise evaluations.


Allowable subject matter

Claims 9 and 10 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 9, the prior art does not teach or suggest, in addition to the other limitations, displaying, by the image management component, both the first and the second captured 
With regard to claim 10, the prior art does not teach or suggest, in addition to the other limitations, filtering, by the image management component, the displayed captured image data based on a plurality of spectrums selected by the user.


Prior Art

The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a method and system for cloud based management of images by aerial vehicles.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661